 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      KIFA MUHAMMAD AKA MARCUS                            No. 2:21-cv-0776 CKD P
11    JOHNSON,
12                        Plaintiff,
                                                          ORDER
13            v.
14    SEAN ROSS, et al.,
15                        Defendants.
16

17           Plaintiff is a county inmate proceeding pro se in this civil rights action filed pursuant to
18   42 U.S.C. § 1983. Plaintiff requests that the court appoint counsel. District courts lack authority
19   to require counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States
20   Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an
21   attorney to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer,
22   935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir.
23   1990). When determining whether “exceptional circumstances” exist, the court must consider
24   plaintiff’s likelihood of success on the merits as well as the ability of the plaintiff to articulate his
25   claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d
26   965, 970 (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel).
27   The burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances
28
                                                          1
 1   common to most prisoners, such as lack of legal education and limited law library access, do not

 2   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

 3          Having considered the factors under Palmer, the court finds that plaintiff has failed to

 4   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 5   counsel at this time.

 6          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of

 7   counsel (ECF No. 2) is denied without prejudice.

 8   Dated: May 6, 2021
                                                     _____________________________________
 9
                                                     CAROLYN K. DELANEY
10                                                   UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16   12/muha0776.31.docx

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
